Title: From Abigail Smith Adams to Abigail Louisa Smith Adams Johnson, 6 January 1815
From: Adams, Abigail Smith
To: Johnson, Abigail Louisa Smith Adams



my dear Abbe
Quincy Jan’ry 6th 1815

Do you think my Dear Girl, because you are married, that you are to lay asside your pen, and neglect your correspondents?
No. No. you ought to be Stimulated to great exertions, for your fancy is now to keep at home, where all your joys and happiness are to center. here you have ample reason to be satisfied, with a partner whose Character, all Tongues, pronounce—Truly Estimable
I consider it a great happiness that it has been your Lot, to be thus connected.—and I presume your Husband will find you, what Soloman called a Good thing, and that you will do him good all the Days of your Life. For through all the visisitudes of Life and after fifty years of experience, I can say with Milton’s
“Hail wedded Love, Mysterious law,”
“perpetual fountain of Domestic sweets, &C:”
May you ever find it Such.
present me affectionatly to your parents to your Aunt, and to mr Johnson, and beleive me ever / Dear Abbe your affectionate / Grandmother
Abigail Adams.